﻿
Mr. President, permit me at the outset to convey to you the sincere congratulations of my country's delegation on your election to the presidency of the forty-fourth session of the General Assembly. It is an honour to our African continent that you have been chosen for this esteemed position. I am also pleased, because you belong to a friendly State which maintains strong historic and cultural relations with mine. I have every confidence that your qualities and rids experience will help us to achieve the desired results of this session.
It also gives me pleasure to express the appreciation and gratitude of the Libyan Arab delegation to your predecessor, Mr. Dante Caputo, for his competent and commendable handling of the work of the previous session.
I should also like to express our great appreciation to the Secretary-General, Mr. Javier Pere2 de Cuellar, for his sincere efforts to advance the ideals of the United Nations and for the initiatives he has taken to improve the performance of the Organization and peacefully resolve the complex problems facing the international community.
Despite problems and political pressures, the United Nations has proved that it really deserves our confidence, and that it can accomplish much of what we aspire to as an international group, if we have the will to create the appropriate climate for the Organization.
The United Nations is the embodiment of our common will to close our ranks in working for the realization of the deeply cherished aspirations of mankinds namely, peace, freedom, justice and prosperity A cursory look at the world today, which is beset with problems and issues that accumulate year after year, shows clearly that we are regrettably far from making any real progress towards the noble purposes for whose achievement the United Nations was established.
The reasons for the continuing erosion of the Organization's potential are well known. Thus the declaration issued by the Ninth Summit Conference of Heads of States or Government of the Movement of Non—Aligned Countries has expressed our concern about the realities of the Organization and voiced our hopes for its future when it states that: "Despite all challenges, the United Nations system has stood the test of time. Even those who are still ignoring the United Nations as a forum for collective action of States have increasingly realized that this Organization is an indispensable means to regulate international disputes and to endeavour to solve international problems „..".
In another section, the declaration continues:
"To this end, we shall endeavour to strengthen the machinery of the United Nations and to revitalize, expand and co-ordinate its activities ...". The Charter, which should guide our work, Is constantly being flouted: areas of tension are spreading; dangers are becoming more acute. This stems from the insistence of certain Powers to give the policies of force, intimidation and terrorism the upper hand over the spirit of co-operation, understanding and constructive dialogue.
There are many persistent violations of the Charter, the most serious of which glares at one at the entrance to this building, where the flags of the most repulsive regimes known in modern history are hoisted, namely, the apartheid regime in South Africa and the racist Zionist entity in occupied Palestine. These two regimes are closely related; they represent a challenge to moral principles and right. I believe that as an international group we should not tolerate a falsehood that we can change if we so desire.
Major developments have taken place in the international arena since the establishment of the United Nations in 1945. The current international situation is different from that of 194 5. Thus we appeal for serious collective action to strengthen the role of the Organization. This we believe, will require the review of those provisions of the Charter which are inconsistent with existing international circumstances.
We urge the Special Committee on the Charter and on the Strengthening of the Role of the Organization to move from the consuming phase of consideration and discussion to the phase of proposing practical solutions and of submitting specific proposals on the provisions that cripple the Organization's effectiveness.
Worthy of note among these provisions is the veto privilege, which has become an insurmountable obstacle to international unanimity. That privilege has been abused by some of the States that enjoy it. They use it not to defend what is right and to preserve international peace and security, but to consecrate falsehood and promote aggression, occupation, invasion and terrorism. My country, which is honoured to have taken the initiative in calling for a review of the veto privilege, reaffirms its resolute stand on this issue.
We have great faith in the United Nations and in its ever-more essential role. We believe that the strong and united will of peace-loving nations can help the Organization achieve the desired effectiveness. It alone can deter those who espouse policies of threats and force.
My country has suffered from detestable imperialist practices, past and present. At the beginning of this century it was subjected to hateful fascist invasion, occupation and colonialism, during which it suffered from all forms of oppression, destruction and attempts at genocide.
During the Second World War, the Libyan territory became a major battlefield and our people paid an exorbitant material and human price. Although the war ended for its principal parties, its vestiges - the mines and other war materiel left behind by the warring forces with no consideration for the inhabitants of the country - continue to plague us. Libyans still suffer material and human losses as a result of them. Years ago, we took the initiative and raised the problem in the General Assembly, which adopted numerous resolutions calling upon the States responsible for deploying and leaving those deadly weapons to provide all necessary information, help in their removal and compensate for the human and material damage caused by them. Today, through this forum, we renew our appeal to the
international community to urge the States concerned to act in a responsible manner and implement the provisions of the Assembly's resolutions.
My country is just an examples the phenomenon is much wider in scope. The States which invaded and colonized our countries, exploited our economic and human resources and fought over our territories in the past should shoulder the historic responsibility of atoning for their acts. Thus we urge consideration of the question of compensation for invasion and colonial exploitation. The States concerned must take moral responsibility as the point of departure in considering this issue. Compensation for colonialism is the least we can expect of imperialist States. We must realize that the problems facing many States in the developing world today were caused by the suffering of their peoples during the periods of invasion and colonialism.
As the Ninth Summit Conference of Heads of State or Government of the Movement of Non-Aligned Countries declared in its special paper on decolonization,
"The Heads of State or Government called upon all former and present imperialist Powers to shoulder their responsibilities and pay all due compensation for the economic, social and cultural consequences of colonizing developing countries." Perhaps the most repulsive act to which my country has been exposed was the direct military aggression launched in the spring of 1986 against our peaceful cities by a super-Power which is also a permanent member of the Security Council; let alone the repeated provocative and hostile actions perpetrated against us by that State since the early 1980s. It has also imposed economic, scientific and cultural boycott measures against us, which is entirely unjustifiable.
The international community has rejected and condemned those practices. This was reflected in General Assembly resolution 41/38, which affirmed that the aggressive State pay compensation for material and human losses incurred as a result of treacherous acts of aggression. Today, we once again strongly call upon the international community to urge the aggressive State to shoulder its responsibilities and comply with this resolution and implement its provisions without delay.
My country, as one of the States bordering the Mediterranean basin, attaches great importance to the question of strengthening security and co-operation in that region. We have constantly called for making the Mediterranean basin "a zone of peace", for we are fully aware that peace and security in the region is closely related to international peace and security. The Mediterranean has become one of the most dangerous areas of tension in the world because of Zionist practices in and around occupied Palestine and because of the insistence of certain imperialist Powers on transforming the Mediterranean into a base for foreign military fleets and an arena for manoeuvres, provocation, including acts of air and naval piracy, as well as a launching pad for acts of direct aggression against certain States.
My country is committed to working to support regional and international efforts to bring about effective security and co-operation in the Mediterranean region. As we applaud the persistent efforts made by the States members of the Non-Aligned Movement in the region, we renew our call for other littoral States of the Mediterranean to discharge their responsibilities and enter into a meaningful and balanced dialogue to establish strong and lasting bases for co-operation. We believe that achieving these objectives begins with a common conviction of the need to take collective measures, among which priority should be given to ending racist Zionist practices in occupied Palestine and demanding the immediate withdrawal of military fleets from, and the dismantling of foreign bases in, the region.
The issues of human rights command great attention in our country. This arises from an unfaltering belief that respect for human dignity is the basis for peoples* progress and prosperity. This respect derives from a culture and a religion whose central theme is respect for man and humanity. Allah stated in the Holy Koran:
"We have honoured the sons of Adam; provided them with transport on land and sea; given them for sustenance things good and pure; and conferred on them special favours, above a great part of our creation." (The Holy Koran, XVII.-70) Human dignity is realized by observing principles, first and foremost among which is equality as a common human value. Islam decrees that all people are equal "as the teeth of a comb" - that no distinction should be made except that based on competence, work and what each person offers to his God, to himself, his country and humanity. Thus Islam abolished the caste and class systems - discrimination based on differences related to ancestral claims, kinship and colour. In this context Allah said:
"Oh mankind! We created you from a single pair of a male and female, and made you into nations and tribes, that ye may know each other. Verily the most honoured of you in the sight of God is (he who is) the most righteous of you. And God has full knowledge and is well acquainted (with all things). (The Holy Koran, XLIX:13)
The Prophet - peace be upon him - said in his farewell pilgrimage sermon in which he drafted a constitution for mankind:
"Oh ye people, verily your God is One, and your father is one. All mankind is the progeny of Adam who was fashioned out of clay. The noblest of you in the sight of Allah is the one who is most God-fearing. There is no superiority for an Arab over a non-Arab and for a non-Arab over an Arab, nor for the white over the black, nor for the black over the white except in piety." The words of the just Caliph Omar Ibn A1 Khattab will echo throughout time, for having admonished one of the administrators under his caliphate: "Since when have you reduced people, who were born free, into servitude.1"
In March 1988, Libya took major practical and legal steps to protect and promote human rights and fundamental freedoms at the national and international levels. The year 1989 witnessed developments that reinforced our accomplishments. Early this year, the Freedom Consolidation Act was adopted and accession to a large number of international conventions in the field of human rights was ratified. Moreover, the International People's Committee on the Qadaffi Prize for Human Rights was established. This summer my country hosted the first meeting of that committee, during which the Qadaffi Prize for Human Rights was awarded to the African freedom fighter Nelson Mandela.
We are determined to continue supporting efforts of the international community through the United Nations and its bodies concerned with human rights to attain the lofty aims cherished by humanity. In this respect, we stress that the racist practices in occupied Palestine and South Africa represent an outrageous defiance of the will of the international community and an intolerable contempt for human rights.
The Palestine question is at the top of the list of issues that concern the international community, even though certain quarters wish otherwise. This priority is given not only because the Palestine question involves real threats to international peace and security, but also because it is a defiance of ethical values and an attack on rights, in contempt for all values. This question is still the main concern of my country. We believe that night, however long it nay be, is followed by day; injustice, however prolonged it may be, must come tc an end. The people's struggle derives from the will of Allah and this must be victorious.
The intifadah of the Palestinian people against Zionist occupation, which has been going on for nearly two years, has reminded the world once again of this people's tragedy. The barbaric practices of Zionists against unarmed children and women - unarmed except, perhaps, with stones - reveal the true nature of Zionism and prove that the aim of Zionist terrorists and those who  ack them is the eradication of the Palestinian people as a first step to attaining objectives that target the very existence of a nation.
The uprising - the intifadah - has also proven that it is impossible to suppress a people's will to attain its lawful aspirations and that any separate, or even international, attempts to make peace deals that run counter to that people's will cannot achieve success.
Our stand on this question emanates from our compliance with international instruments, morality and the dictates of national duty. Our stand is a firm and clear one-. We fully support the struggle of the Palestinian people to liberate its territory, enjoy its right to self-determination and establish an independent state on the whole Palestinian territory, with Jerusalem as its capital.
It is incumbent on the international community to shoulder its historic responsibility of restoring rights to those lawfully entitled to them. The United Nations, which has conferred legality on the occupying Zionist entity at the expense of rights, justice and morality, thus committing an unparalleled historic blunder, is called upon to remedy this situation.
The tragic situation in Lebanon is another by-product of the illegal existence of the Zionist entity in our Arab region. My country, which has constantly called for preserving the unity and territorial sovereignty of Lebanon, believes that resolving the Lebanese problem involves primarily the immediate and complete withdrawal of the Zionist occupation forces from every inch of Lebanese soil and putting an end to the interference of that entity and other foreign Powers in Lebanese affairs, thus enabling all brotherly Lebanese groups to hold a dialogue in the spirit of fraternity and tolerance.
We maintain that the efforts made within the framework of the Arab League - namely the Tripartite Commission - can help our Lebanese brothers overcome their plight. We call upon all peace-loving forces to support these efforts.
My country is following with great interest the developments which have taken place since the cease-fire in the Gulf War. It renews its sincere call for the two Muslim States, Iraq and Iran, to respond in a fraternal and Islamic manner to the efforts made by the international community to implement Security Council resolution 5S8 (1987).
The Namibian question, which has long been, at the forefront of the political problems facing the international community, has reached a crucial state, that of the cautious anticipation of the intensive international efforts being made to implement Security Council resolution 435 (1978).
The Namibian people who have made enormous sacrifices in their struggle are in need of support from the international community today when there are many manoeuvres aimed at creating a situation in Namibia that would enable the apartheid regime to direct at will the results of the elections. My country, which has always provided various forms of political and material support to the Namibian people throughout the period of their heroic and honourable struggle, reiterates its commitment to support the struggle till the Namibian people achieve all their lawful aspirations.
While dealing with the current situation in Namibia, we should convey our profound appreciation to the Secretary-General of the United Nations and his. assistants, especially those working in the field, for their efforts to help the Namibian people achieve true independence.
At the previous session, we expressed the hope that the anticipated independence of Namibia would represent a real step towards the elimination of the apartheid regime in South Africa. Today, as we are about to achieve the cherished aim of Namibian independence, we entertain new hopes that this victory will give new and powerful impetus to the struggle of the liberation movement in all its forms, to eradicate the apartheid regime. Because of its firm belief in the cause of freedom and its support for the oppressed, Libya reaffirms its complete willingness to continue its effective contribution with a view to bringing about a comprehensive escalation of the struggle against racists and to attaining victory for the oppressed African people in South Africa.
We should not fail to pay a tribute to the peoples of the African front-line States for their enormous sacrifices.
In our region, the question of Cyprus has not been resolved. My country wishes to reiterate that a just, lasting and peaceful settlement of this question should be based on the unity, sovereignty and non-aligned status of Cyprus, ridding it of foreign bases as well as guaranteeing the rights of both the Greek and the Turkish communities.
As for Afghanistan, my country reiterates its support for all international efforts aiming at preserving the unity of the Afghan people, their sovereignty, territorial integrity and independence. It sincerely urges all our brothers in Afghanistan to resolve their differences in a manner guided by wisdom, fraternity and understanding.
My country supports the lawful aspirations of the Korean people to reunify the two parts of their country by peaceful means, without any foreign interference. My country also calls for the dismantling of foreign bases and the withdrawal of foreign troops from Korea.
Nuclear and chemical weapons and other weapons of mass destruction represent the main danger that threatens mankind with annihilation. What adds to the complexity of th is issue is the insistence of certain nuclear Powers on engaging in a race to develop and modernize their arsenals at a time when humanity is aware of a certain degree of detente. As regards cessation of the nuclear-arms race, humanity has great expectations.
As a signatory of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), the Convention on the Prohibition of Bacteriological Weapons and the Geneva Protocol, my country supports all regional and international endeavours to curb the nuclear-arms race and eradicate nuclear weapons. It also supports all international measures and efforts to prohibit all types of weapons of mass destruction.
We lend support to the principle or: establishing nuclear-weapon-free zones in any part of the world, including Africa and the Middle East. We believe, however, that this goal will remain out of reach because favourable circumstances have not been created, as there are racist regimes in both South Africa and Palestine. These regimes have co-operated closely and constantly in the field of nuclear weapons and other weapons of mass destruction.
Recently, the Zionist entity was experimenting with long-range missiles in the the Mediterranean when one of the missiles landed near the Libyan city of Benghazi. There is no doubt that the acquisition of these weapons of mass destruction by the Zionist entity threatens the entire region. The history of the Zionist entity, its practices and, above all, the fact that it has attacked Tunisia twice and Iraq once confirm the fact that the security of the entire region is threatened.
The United Nations has a special responsibility, for it should not merely draw the attention of the international family to the dangers inherent in the acquisition of these weapons of mass destruction by Israelis, but it should also take the necessary actions to eliminate this threat.
There is no doubt that international terrorism is a phenomenon which is a source of grave and growing concern for the international community because it results in the loss of innocent lives and threatens people's peace and security. It also wreaks havoc and undermines confidence on the level of international relations. We share the conviction of the international community concerning the need to combat all forms of international terrorism. As we take up this phenomenon once more at this session, we notice with regret that international endeavours have fallen short of addressing this particular problem. This is due mainly to the fact that there are forms of international terrorism we have neither touched upon nor duly examined. One of these forms of terrorism whose danger has increased is State terrorism. This has prompted my country strongly to support the convening, under the auspices of the United Nations, of an international conference to define the concept of terrorism, and to support the need to develop specific international criteria to ensure that a clear distinction is made between terrorism that should be fought and eradicated on the one hand and the lawful struggle of peoples on the other. We sincerely hope that the legal committee, the Sixth Committee, will be able, during the current session, to take action to enable us to launch an objective and meaningful international dialogue on this issue.
My country shares the deep and growing concern of the international community at the grave imbalance in present international economic relations, resulting mainly from the unjust bases on which the international economic order was built. This order took shape under international circumstances which were entirely different from today's realities. Third-world countries, which today represent the majority of the international community, ace suffering from the negative and serious consequences of this imbalance.
Numerous manifestations of this suffering can be found in a multitude of problems, of which I shall give a few illustrations: the sharp decline in the prices of commodities, the doubling of the external debt burden of developing countries, the depletion of their financial resources and the prevalence of poverty, famine, disease and excessive protectionism in international trade, as well as the imposition of unfair terms of trade. In addition, economic coercion policies are being adopted by certain developed countries by way of economic embargoes and blockades.
This unjust economic order has become an insurmountable obstacle facing developing countries. Hence, the call for the establishment of a new international economic order. This just demand will remain out of reach owing to the obduracy and stubbornness of certain developed countries, whose inflexibility has aggravated and complicated the problems of developing countries especially in the 1980s, which can be termed the lost decade of development.
We believe that the developing countries should not be over-optimistic about the results of the so-called North-South dialogue, because the developed countries have shown that they only care for their selfish interests regardless of the urgent needs of the developing countries.
Changing the unfair economic order of today's world begins with solidarity and cohesion among those who suffer from injustice and with the promotion of co-operation among them. That is the positive way of attempting to persuade others. I do not deny that this course requires further sacrifices from us that may at first add to our problems, but it remains the only promising approach. To continue to resign ourselves to the existing relationships would mean that we had given up hope.
Talking about the world economy leads me to another, closely related issues the question of global environment, which is also of major concern to us all. The world is facing an unprecedented environmental crisis, about which nature is sending us urgent warnings that can be ignored only at our own peril. Numerous and growing indicators of this crisis are all around us. In addition to serious air pollution, there is desertification, soil erosion, depletion of forests, the greenhouse effect, unusual climatic changes and deterioration of the ozone layer. There is also the problem of nuclear and industrial toxic wastes, which has given rise to justifiable concern, especially in the third world, where scheming outsiders would dump such materials.
We have a collective responsibility to protect the environment. This surely calls for huge collective efforts; sporadic efforts will not be sufficient to achieve our goals in this field.
On the threshold of the twenty-first century, history dictates that we develop our potential and eliminate all the erroneous practices peculiar to the twentieth century. Policies of confrontation, threats and brandishing of power should be abandoned in favour of policies of rapprochement, dialogue, understanding and co-operation to establish the safe and prosperous international community of which our children dream.
May God enable us all to achieve that goal.
